Title: From Alexander Hamilton to Angelica Church, [6 December 1787]
From: Hamilton, Alexander
To: Church, Angelica


[New York, December 6, 1787]
I this morning wrote a short and hasty line to your other self and did not then expect I should have been able to find a moment for the more agreeable purpose of dropping a line to you. Your husband has too much gallantry to be offended at this implication of preference. But I can not, however great my hurry, resist the strong desire I feel of thankg you for your invaluable letter by the last packet. Imagine, if you are able, the pleasure it gave me. Notwithstanding the compliment you pay to my eloquence its resources could give you but a feeble image of what I should wish to convey.
This you will tell me is poetical enough. I seldom write to a lady without fancying the relation of lover and mistress. It has a very inspiring effect. And in your case the dullest materials could not help feeling that propensity.
I have a great opinion of your discernment and therefore I venture to rant. If you read this letter in a certain mood, you will easily divine that in which I write it.
You ask if your friend Kitty Livingston is married? You recollect the proverb. She was ready, with as much eagerness as can be ascribed to the chaste wishes of a virgin heart, to sip the blissful cup, when alas! it slipped through her fingers—at least for a time, if not for ever. Her lover a buxom widower of five and forty braving summer heats and wintry ⟨blasts⟩ exerted himself with so much zeal in the service of his dulcinea that there is every appearance it will cost him his lungs. He is gone to the South of France, if possible, to preserve them. This method of speaking of the misfortune of your friend proceeds from pure levity not a particle of malice. I beg your pardon for it; and I hope you will be able to tell me in your next that you have not by the least propensity to a smile verified the maxim of that scurvy defamer of human nature—Rochefoucault.
You ladies despise the pedantry of punctuation. There was a most critical comma in your last letter. It is my interest that it should have been designed; but I presume it was accidental. Unriddle this if you can. The proof that you do it rightly may be given by the omission or repetition of the same mistake in your next.
So Mr. Church resolves to be a parliament-man. I had rather see him a member of our new Congress; but my fervent wish always is that much success may attend all his wishes. I am ⟨sincerely⟩ attached to him as well as to yourself.
We are all well here. Your father and mother are better than they have been for a long time past. Betsey sends her love. I do not choose to say joins in mine. Tis old fashioned.

Despairing of seeing you here my only hope is that the jumble of events will bring us together in Europe. I speak not from any immediate project of the sort but from a combination of possible circumstances.
Wherever I am believe always that there is no one can pay a more sincere or affectionate tribute to your deserts than I do—
Adieu ma chere, soeur
A Hamilton
New YorkDecember 6th. 1787
Having sent Mr. Churchs letter to the office I cannot inclose this, I hope twill arrive safe notwithstanding.
Mrs. A Church
